                                                                                              JAN 15 2019


                                        uNiTEn s~,.ATES DISTu~:c~r covu~r
                                       CENTRAL DIS'I'RICZ' OF CALIFORNIA
  UNITED STATES OF AMERICA.                                          cnsr: Nun~E;ru
                                                       PLAINI~IFF
                               v.                                           2:18-cr-00860-F'A~10-1
  ISAAC HA(:'KI;;T't,
                                                                         ORDER OF TEN1I'ORAKY DETEN"T[ON
                                                                           PENDING HEARING PURSUANT
                                                 DFFF,NI),~?~T~s~.            TO BAIL REFOKM ACT


     Upon notion of Defendant Isaac Hackett                                    ,['~I" 1S O[ZDEEt~:D that a detention heari~lg
is set for             Janu-~ry l7                            , 209            , at 3:00        ❑a.m. / ~p.m. before the
Honorable Iv[ariaA. Aude~~o                                                    , in Courtroom 790

      Pending this hearing, tl~~e defendani~ shall he held in custody by the United States Marshal or
                                                                                 and produced for the hearing.
                        (Other c~~s~iodial ~Jficer~l



                                                                y ~~         MAF'.~A A. AUDE~O
Dated: January 15, 2019                                   __ _ _1
                                                       HON. MARIA A. AUDERO, United States Magistrate Judge




                    ORDER OF "CE~IPOR;IR1' DETF.1'"PION PENUI'!G HF:ARINC: N['RSI 1V.0"10 BAIL REFORf14 -a("1`
CR-6fi 1 10/97)                                                                                                       [~a6e I of
